Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a processor-implemented classification method. The closest prior art, Yu et al. (USPAP       2020/0327,445), shows a similar system, in which, determining a first probability vector including a first probability, for each of a plurality of classes, resulting from a classification of an input with respect to the classes (Please note, figure 2 in correlation to paragraph 0046. As indicated the method 200 also includes, at 206, applying weights of a regression layer of the trained classification network to the text embedding vector to generate a first data model output vector, where each value of the first data model output vector is representative of a first estimate of a probability that the text sample is associated with a class indicated by a respective classification label of a plurality of classification labels). However, Yu et al. fail to address: “for determining, based on the determined first probability vector, whether one or more of the classes represented in the first probability vector are confusing classes; adjusting, in response to one or more of the classes being the confusing classes, the determined first probability vector based on a first probability of each of the confusing classes and a maximum value of the first probabilities; determining a second probability vector including a second probability, for each of the classes, resulting from another classification of the input with respect to the classes and performing classification on the input based on a result of a comparison between the determined second probability vector and the adjusted first probability vector”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, April 13, 2021